DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 28 February 2022.
Claims 9 is canceled.
Claims 1-8 and 10-13 are currently amended.
Claims 1-8 and 10-13 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding interpretation under 35 USC §112(f):
The “unit” limitations of claims 1, 3, 6, and 12 were previously interpreted under 35 USC §112(f). Claim 1 has been amended to recite “he processor is configured to execute a program to perform a method comprising the steps of: …” and is no longer interpreted under 35 USC §112(f). Claims depending from claim 1 have been amended to recite that the processor carries out various actions and are interpreted given the structure in claim 1, i.e. where the processor is performing actions of the method of the program executed; and accordingly, the limitations of these dependent claims are no longer interpreted under 35 USC §112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, the claim recites “The simulation system according to claim 1, further comprising: the processor calculates a cut amount and an embankment amount on the current topography, from a difference between the current topography and the design topography” while claim 1 recites “calculating construction amount data including a cut area and a cut amount on the current topography, and an embankment area and an embankment amount on the current topography on the basis of the current topography and the design topography” and it is not clear as to whether the limitation of claim 12 is intended to further limit the calculation of claim 1, i.e. by calculating “from a difference between the current topography and the design topography”, or is an additional calculation “of a cut amount and an embankment amount”. Accordingly, one of ordinary skill in the art would not be apprised as to the scope of the claim. For the purposes of further examination, it is assumed that the calculation of claims 1 and 12 is the same and that claim 12 is further limiting the calculation to require “from a difference between the current topography and the design topography”. The phrase “The simulation system according to claim 1, wherein [[a ]]the cut amount and [[an ]]the embankment amount on the current topography[[,]] is calculated from a difference between the current topography and the design topography.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim is directed to a system comprising a processor and a memory. Accordingly, at step 1, the claim is found to be directed to an invention falling within the category of machines.
Step 2A – prong one:
The claim recites “calculating construction amount data including a cut area and a cut amount on the current topography, and an embankment area and an embankment amount on the current topography on the basis of the current topography and the design topography … simulating a topography of the construction site changed in accordance with construction progress, and an operation state of a work machine including an operation rate on the basis of the basic unit data, the construction condition data, and the construction amount data”.
As described in the specification at [0033]-[0034] and [0043], a construction amount is an amount to cut or fill; and the amount may be determined from a difference between a current point and a design point of topography data. Accordingly, calculation of a construction amount can be performed as a mental process [see for example “Framework for an intelligent earthwork system Part II. Task identification/scheduling and resource allocation methodology” (Kim, 2002) at §2:¶1 – “The earthwork volume can be evaluated by using a mass haul diagram that has long been used for the movement of materials” or Autodesk (2012) at p3:¶3 – “Traditionally, the design of road profiles is done manually by engineers using a mass-diagram. In this approach, the vertical profile is evaluated with an integration of the earthwork volumes between the road profile and the ground surface.”). [see also MPEP 2016.04 (a)(2) III B – e.g. “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea”]
As described in the specification at [0037], a transition state [a construction site changed] is one or both of a “site state of a construction site” or an “operation state of a work machine”. Accordingly, the “simulating a topography of the construction site changed …” may also be performed mentally, e.g. viewing the site or work machines and keep a table/listing of transitions.
Under the reasoning presented, the recitation of “calculating construction amount data including a cut area and a cut amount on the current topography, and an embankment area and an embankment amount on the current topography on the basis of the current topography and the design topography … simulating a topography of the construction site changed in accordance with construction progress, and an operation state of a work machine including an operation rate on the basis of the basic unit data, the construction condition data, and the construction amount data” is an abstract idea falling within the mental concepts grouping. Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “a processor; a memory; and an interface, wherein the processor is configured to execute a program to perform a method”, “causing a display device to display the construction amount data”, “generating display data of simulation results displayable on the display device, and outputting the display data to the output device, wherein the processor outputs the display data to the display device by using meshes as a plurality of blocks partitioned in accordance with mesh division designated by a user”; which is mere instruction to implement the exception on a computer. This does not incorporate the judicial exception into a practical application [see MPEP 2106.05(f)].
The claim recites “acquiring current topography data indicating a current topography of a construction site from the interface”, “acquiring design topography data indicating a design topography of the construction site”, “acquiring basic unit data selected by an input device, from a database of the basic unit data stored in the memory”, “acquiring construction condition data including construction procedures set by the input device”; however, this is necessary data gathering and constitutes insignificant extra-solution activity [see MPEP 2016.05 (g) – e.g. “all uses of the recited judicial exception require such data gathering or data output”] and does not meaningfully limit the application such that it is integrated into a practical application [see MPEP 2106.04(d) – e.g. from §I “Additional discussion of these considerations, and how they were applied in particular judicial decisions, is provided in MPEP § 2106.05(a) through (c) and MPEP § 2106.05(e) through (h)].

The claim recites “changes a position and a number of the blocks in the plurality of blocks in accordance with movement of earth and sand in a manner correlated to an elapsed time from the construction start time point”; however, this merely links the judicial exception to a field of use which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
As shown above, when taken individually, the remaining limitations do not integrate the judicial exception into a practical application. Taking the limitations collectively, the claim is to a system comprising a processor executing a program to carry out, in a field of use, a mental process. Accordingly, at step 2A – prong two the claim is found to be directed to a judicial exception that is not integrated into a practical application.
Step 2B:
As discussed above, the claim recites “a processor; a memory; and an interface, wherein the processor is configured to execute a program to perform a method”, “causing a display device to display the construction amount data”, “generating display data of simulation results displayable on the display device, and outputting the display data to the output device, wherein the processor outputs the display data to the display device by using meshes as a plurality of blocks partitioned in accordance with mesh division designated by a user”; however, this, as also discussed above, is mere instruction to perform the limitations using a computer. Accordingly, these do not contribute such that the claim is directed to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
As discussed above, the claim recites “acquiring current topography data indicating a current topography of a construction site from the interface”, “acquiring design topography data indicating a design topography of the construction site”, “acquiring basic unit data selected by an input device, from a database of the basic unit data stored in the memory”, “acquiring construction condition data including construction procedures set by the input device”. As discussed above, each of these is a necessary data gathering activity and constitutes insignificant extra-solution activity. This constitutes well-understood, routine, conventional data gathering activity [see MPEP 2106.05 (d) – e.g. “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner … Receiving or transmitting data over a network … Electronic recordkeeping … Storing and retrieving information in memory … Electronically scanning or extracting data from a physical document”]. Accordingly, these limitations do not contribute such that the claim is directed to significantly more than the judicial exception itself
As discussed above, the claim recites “changes a position and a number of the blocks in the plurality of blocks in accordance with movement of earth and sand in a manner correlated to an elapsed time from the construction start time point”; however, this merely links the judicial exception to a field of use which does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
As shown above, when taken individually, the remaining limitations do not contribute such that the claim is directed to significantly more than the judicial exception itself. Taking the limitations collectively, the claim is to a system comprising a processor executing a program to carry out, in a field of use, a mental process and the associated necessary data gathering activity [using well-understood, routine, conventional functionality]. Accordingly, at step 2B the claim is found to be directed to a judicial exception without significantly more.

Regarding claim 2, the claim recites “the processor calculates a transition state of the construction site on the basis of the basic unit data, the construction condition data, and the construction amount data, and the transition state includes one or both of a site state of the construction site and the operation state of the work machine”; however, as discussed for claim 1, “calculate a transition state” may be a mental process; for example, judging whether the site has unfinished work or judging whether a machine is in motion. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 3, the claim recites “the processor sets construction condition data indicating construction procedures”, “the processor generates the display data that can be displayed on the output device from the calculation data of the construction efficiency”, and “the processor outputs the display data to the output device”; however, this is mere instruction to implement the judicial exception on a computer. The claim recites “the processor calculates construction efficiency at a time of performing construction of the construction amount, on the basis of the basic unit data, the construction condition data, and the construction amount data” and “the processor simulates at least one of cost, man-hours, and construction term required for construction on the basis of the basic unit data, construction condition data, and construction amount data”; however, this is a process which may be performed mentally [see for example US 20020059320 A1 (inventor:Tamaru) – e.g. at [0010] – “The general site foreman also designates the operating range for each construction machine. The general site foreman also manages the site so that the construction work will be completed according to the schedule plan, while making decisions on whether or not to continue the construction work whenever an anomalous situation arises, such as a trouble requiring resolution, maintenance, adverse weather, changes in the requirements of the client, or the uncovering of historic remains or the like”. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 4, the claim recites “the processor performs simulation a plurality of times while changing the construction condition data or the basic unit data”; however, this is merely the repeating of the same type of mental process discussed for claim 1. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 5, the claim recites “the construction condition data includes at least one of a soil property of the construction site and a travel route of the work machine”; however, this does not change the nature of “acquiring construction condition data” such that it constitutes something other than well-understood, routine, and conventional data gathering. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 6, the claim recites “the processor acquires input data generated by an input device being operated”; however, this is mere instruction to implement the judicial exception on a computer.
The claim recites “wherein the construction condition data includes the input data”; however, this does not change the nature of “acquiring construction condition data” such that it constitutes something other than well-understood, routine, and conventional data gathering.
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 7, the claim recites “the processor calculates operation rate data of the work machine … such that the operation rate of the work machine becomes a threshold or more”; however, this may be a mental process [see for example US 20020059320 A1 (inventor:Tamaru) – e.g. at [0010] – “The general site foreman also manages the site so that the construction work will be completed according to the schedule plan, while making decisions on whether or not to continue the construction work whenever an anomalous situation arises, such as a trouble requiring resolution, maintenance, adverse weather, changes in the requirements of the client, or the uncovering of historic remains or the like.”]. The claim recites “the processor sets the construction condition data on the basis of the operation rate data”; however, this is mere instruction to implement the exception on a computer. Accordingly, the reasoning of claim 1 applies, mutatis mutandis.

Regarding claim 8, the claim recites a collection of steps and falls within the statutory category of processes.
Claim 8 is directed to a method like that performed by the system of claim 1. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 10, the claim recites “the processor acquires basic unit data indicating construction capacity of each of: a construction machine capable of dozing or excavating earth and sand; and a haulage vehicle capable of hauling earth and sand”; however, like the other acquiring steps, this is well-understood, routine, and conventional insignificant data gathering. Accordingly, the reasoning of claim 1 applies, mutatis mutandis.

Regarding claim 11, the claim recites “the construction condition data includes a construction condition of a haulage vehicle capable of hauling earth and sand cut on the cut area to the embankment area”; however this does not change the nature of “acquiring construction condition data” such that it constitutes something other than well-understood, routine, and conventional data gathering. Accordingly, the reasoning of claim 1 applies.

Regarding claim 12, the claim recites “the processor calculates a cut amount and an embankment amount on the current topography, from a difference between the current topography and the design topography”; however, as discussed for claim 1, this is a process which may be carried out mentally. Accordingly, the reasoning of claim 1 applies.

Regarding claim 13, the claim recites “the processor outputs moving image data of simulation results to the display device”; however, this is mere instruction to implement the exception on a computer. Accordingly, the reasoning of claim 1 applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KIM, SUNG-KEUN, JONGWON SEO, AND JEFFREY S. RUSSELL. "Intelligent navigation strategies for an automated earthwork system." Automation in Construction 21 (print:2012, online:2011): 132-147) in view of Kim02 (KIM, SUNG-KEUN, AND JEFFREY S. RUSSELL. "Framework for an intelligent earthwork system: Part II. Task identification/scheduling and resource allocation methodology." Automation in construction 12, no. 1 (print:2003, online:2002): 15-27).

Regarding claim 1, Kim discloses a simulation system comprising:
a processor; a memory; and an interface, wherein the processor is configured to execute a program to perform a method comprising the steps of (P132:§1:¶4: e.g.  “The main objectives of this research are to develop intelligent navigation strategies, which are essential to an automated earthwork system to execute excavation effectively, and to implement a computer simulator for the developed navigation strategies.”; P133:§2.1:¶1: “In America, universities and equipment manufacturers have developed automated systems with functions that can update information on the location of earthwork equipment in real-time using GPS technology and display information on the status of earthwork operations with computer aided design (CAD) information on the monitor of a man–machine Interface installed in the equipment. With such functions, an automated system can provide an equipment operator with information on the exact location of cut and fill works without the need to use survey pegs [3].”; p146:§8:¶2: “In this paper, intelligent navigation strategies are suggested that are essential for an automated earthwork system to execute excavation effectively. Such navigation strategies are made on the basis of a scanned environment on computer.”):
acquiring current topography data indicating a current topography of a construction site (p133:§3:¶1: “For the work process of an automated earthwork system (Fig. 1), an earthwork site is scanned using a laser scanner to obtain a point cloud, and with this scanning data, a 3D world model of the earthwork site is constructed. The terrain analysis is conducted using site scanning data, …”; p134:§4:¶¶1-3: “to make a realistic system that can be applied to an automated earthwork system, 3D modeling that can obtain information on a changing work environment is required … In previous research, 3D coordinates of an object, such as spatial data sets and point clouds, can be obtained for high density 3D modeling with scanning technologies. The 3D coordinates are used to generate a 3D CAD model. … sparse point cloud can be used in materializing the 3D model. … Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.”; p146:§8:¶2: “In this paper, intelligent navigation strategies are suggested that are essential for an automated earthwork system to execute excavation effectively. Such navigation strategies are made on the basis of a scanned environment on computer.” EN: obtaining information on the changing shape using the sparse point data acquisition is the acquiring of current topography data.), 
acquiring design topography data indicating a design topography of the construction site from the interface (p134:§3:¶1: “The terrain analysis is conducted using site scanning data, design information from CAD drawings, and other information on the work environment such as obstacles to generate an earthwork plan.”; p134:§4:¶3: “An earthwork plan is prepared using the data scanned before the start of earthwork operations, and also by using the design data”; p135:fig 1: “design info”; p136:¶1: “The layer containing the formation level is named Layer0, and the layers located above Layer0 for cutting operations are given a layer number in ascending order (Layer+1, Layer+2, etc.). The layers located below Layer0 for filling operations are given a layer number in descending order (Layer-1, Layer-2, etc.).”; p136:figs 3 and 4: showing that the data includes “formation level” which is the target [i.e. design] level [in figure 4 this is the center line (see cell#4 where no cutting or filling is required)]; p146:§8:¶2: as previously cited),
calculating construction amount data including a cut area and a cut amount on the current topography, and an embankment area and an embankment amount on the current topography, on the basis of the current topography and the design topography (p136:¶¶1-2 and fig 4: e.g. “The layer containing the formation level is named Layer0, and the layers located above Layer0 for cutting operations are given a layer number in ascending order (Layer+1, Layer+2, etc.). The layers located below Layer0 for filling operations are given a layer number in descending order (Layer-1, Layer-2, etc.). … Each node of the Layered- Quadtree data structure has information on … work volume. The progress of earthwork can be monitored by checking the node color of each work cell in a layer. Earthwork shall be deemed completed when all the work cells belonging to the selected work area have changed their colors from black (or white) to gray (Fig. 4).” EN: “work volume” is a construction amount, and as shown in fig 4, cut and fill (embankment) are construction amounts. Note that the terms “fill” and “embankment” are understand by those of ordinary skill in the art to refer to the same type of work.),
causing a display device to display the construction amount data (P134:§4:¶3: “Scanning of the earthwork site is performed, and then it is possible to make a digital model that accurately displays the surface of objects or structures existing on the terrain of the construction site. An earthwork plan is prepared using the data scanned before the start of earthwork operations, and also by using the design data. Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.”; P136:¶¶1-2: “Each layer can be displayed by quadtree, and is interconnected by a pointer starting from Layer0. In addition, each layer can be divided recursively into subdivided work cells according to the property retained by Quadtree. … Each node of the Layered-Quadtree data structure has information on cell number, cell color, cell position, cell size (X, Y, Z), parent node, sibling nodes, children nodes, type of soil, soil consolidation, swell factor of soil, shrinkage factor of soil, and work volume. The progress of earthwork can be monitored by checking the node color of each work cell in a layer. Earthwork shall be deemed completed when all the work cells belonging to the selected work area have changed their colors from black (or white) to gray (Fig. 4).”),
acquiring basic unit data selected by an input device, from a database of the basic unit data stored in the memory (p134:§3:¶1: “The size of a work cell is determined in view of operational characteristics and earthwork equipment specifications”; p135:fig 1: “equipment info”; p136:top-¶1: “the depth of one-time cutting is determined by the specification of the equipment … As for the dimension of a leaf node, the breadth (X) and length (Y) are determined by an effective excavating radius of the construction equipment, while the height (Z) is decided by reflecting the specifications of the construction equipment and the stability of excavating operations”),
acquiring construction condition data including indicating construction procedures set by the input device (p136:¶2: “Each node of the Layered-Quadtree data structure has information on … type of soil, soil consolidation, swell factor of soil, shrinkage factor of soil,” EN: these are construction condition data as understood from specification (see [0035]); see also §§5-6 describing the path-planning which includes construction condition data such as path destination, obstacles, patterns for covering a zone, etc.; p136:¶2: “The excavation operation is planned to proceed successively from the upper-most layer to lower layers.”; pp138-140:§5.3.1: e.g. “if (Y1·tanθ1) value is larger than the radius of the convex polygon of Slave1, the Master moves along its M-line or C-line. Slave1 first stops at the convex polygon extension line, which is parallel to the Master's M-line or C-line, before its convex polygon touches the line. And then, after the Master has crossed over the M-line and the convex polygon extension line of Slave1, the Slave moves along its M-line or C-line. On the contrary, if (Y2·tanθ2) value is smaller than the radius of the convex polygon of Slave2, Slave2 continues along its M-line or C-line and the Master stops before the convex polygon extension line of Slave2” EN: each of these indicates “construction procedures” in terms of the ordering of construction actions as understood from the specification (see [0049]).; P144:§7.2:¶1: “As the breadth of equipment track varies according to the specification, the safe boundary was automatically created by inputting track breadth in the simulator.”),
simulating a topography of the construction site changed in accordance with construction progress, and an operation state of a work machine, on the basis of the basic unit data, the construction condition data, and the construction amount data (p135 figs 1 and 2 and p134:§3:¶¶1-3: e.g. “The size of a work cell is determined in view of operational characteristics and earthwork equipment specifications; following this, the whole earthwork site is divided into work cells. Several work cells then make up a work area, which is defined as a space where earthwork operations are performed consecutively (Fig. 2). The earthwork equipment chooses one of the work areas located at the most upper layer of a Layered-Quadtree (refer to Section 4.1) and moves it to where the earthwork operation should be performed. … In cases where earthwork equipment moves from one work area to another within the construction site, global navigation strategy is applied to enable safe and stable navigation without collision with obstacles. … Toward these ends, work areas are segmented into small zones and then a local navigation strategy that can minimize the moving distance is applied. The number of rotations of the equipment is then applied to create paths in each zone (Fig. 2). Earthwork operations are deemed finished when each unit of work in all the work areas existing within the construction site is completed.”; p134:§4:¶¶1-3: e.g. “Therefore, to make a realistic system that can be applied to an automated earthwork system, 3D modeling that can obtain information on a changing work environment is required. … Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.”; p136:fig 4 and ¶¶1-2: e.g. “The progress of earthwork can be monitored by checking the node color of each work cell in a layer. Earthwork shall be deemed completed when all the work cells belonging to the selected work area have changed their colors from black (or white) to gray (Fig. 4).”),
generating display data of simulation results displayable on the display device, and outputting the display data to the output device, wherein the processor outputs the display data to the display device by using meshes as a plurality of blocks (P134:§4:¶3: “Scanning of the earthwork site is performed, and then it is possible to make a digital model that accurately displays the surface of objects or structures existing on the terrain of the construction site. An earthwork plan is prepared using the data scanned before the start of earthwork operations, and also by using the design data. Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.”; PP135-137:§4: e.g. from P136:¶¶1-2 - “Each layer can be displayed by quadtree, and is interconnected by a pointer starting from Layer0. In addition, each layer can be divided recursively into subdivided work cells according to the property retained by Quadtree. … Each node of the Layered-Quadtree data structure has information on cell number, cell color, cell position, cell size (X, Y, Z), parent node, sibling nodes, children nodes, type of soil, soil consolidation, swell factor of soil, shrinkage factor of soil, and work volume. The progress of earthwork can be monitored by checking the node color of each work cell in a layer. Earthwork shall be deemed completed when all the work cells belonging to the selected work area have changed their colors from black (or white) to gray (Fig. 4).”; Figs 18-20 on pages 144-146.) partitioned in accordance with mesh division designated by a user (this is necessarily so for any system being used, i.e. the user designates the parameter by simply using the system with the parameter. In other words using the system itself is the user designating the parameters to use either explicitly (the system has input capability to modify the parameter) or implicitly (it has a built-in value for the parameter which the user has designated via choosing to use the system itself). Nevertheless, Kim discloses at P137:§4.2: “In this study, rectangular parallelepiped cells that have the same breadth and length but different heights will be used to ensure efficiency and stability in actual earthwork. The breadth and length of a cell can be determined according to the specification of construction equipment used for earthwork operations. Through research on excavators most commonly used at construction sites in South Korea, it was found that the maximum excavating radius is affected by the length of boom and arm, and that maximum radius falls in the range of 7–12 m. It was also concluded through interviews with excavator operators that the effective excavating radius falls in the range of 8–10 m [41]. In the case of locating an excavator platform at one corner of a work cell and implementing earthwork toward one direction only, the maximum effective excavating radius is around 10 m. The excavating scope at the opposite diagonal corner (from the location of the excavator platform) is less than 12 m; considering this, the values of X and Y should be set to less than 8.5 m. For the value of Z, which signifies the height of a work cell, it was found that commonly used excavators can dig at depths up to 11 m, according to specification. The research, however, shows that they can normally excavate up to 3–4 m depth only by slant digging in actual earthwork for the fear of ground collapse. Therefore, it is appropriate to set the Z value at less than 4 m (Fig. 5).”), and changes a position and a number of the blocks in the plurality of blocks in accordance with movement of earth and sand in a manner correlated to an elapsed time from the construction start time point (P134:§4:¶3: “Scanning of the earthwork site is performed, and then it is possible to make a digital model that accurately displays the surface of objects or structures existing on the terrain of the construction site. An earthwork plan is prepared using the data scanned before the start of earthwork operations, and also by using the design data. Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.”; P136:¶2: “The progress of earthwork can be monitored by checking the node color of each work cell in a layer. Earthwork shall be deemed completed when all the work cells belonging to the selected work area have changed their colors from black (or white) to gray (Fig. 4).”), to visualize change in the topography of the construction site (this is intended use; nevertheless Kim discloses at P134:§4:¶3: “Scanning of the earthwork site is performed, and then it is possible to make a digital model that accurately displays the surface of objects or structures existing on the terrain of the construction site. An earthwork plan is prepared using the data scanned before the start of earthwork operations, and also by using the design data. Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.” And at P136:¶2: “The progress of earthwork can be monitored by checking the node color of each work cell in a layer. Earthwork shall be deemed completed when all the work cells belonging to the selected work area have changed their colors from black (or white) to gray (Fig. 4).”).
Kim does not explicitly disclose including an operation rate.
However, Kim02 teaches including an operation rate (pp26-27:§4.4: e.g. eq 3. EN: This section describes the “bidding value” which is the operation rate in view of the various factors listed in §4.3 [i.e. equipment efficiency, haul distance, moving distance, rolling resistance, production rate, failure rate]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim in view of the teachings of Kim02 to include “including an operation rate” by using the cost/requirements algorithm of Kim02 to determine costs in the methods of Kim since Kim explicitly references Kim02 as a source for an algorithm to evaluate movement costs (i.e. p134:§3:¶4 [see also p135:fig 1] – “If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors.” See also Kim at p136:fig 4 citing [31]. Note that reference [31] is the Kim02 disclosure).

Regarding claim 2, Kim discloses the simulation system according to claim 1 (with Kim02, as shown above), wherein
the processor calculates a transition state of the construction site on the basis of the basic unit data, the construction condition data, and the construction amount data (p135:fig 1 and p134:§3: e.g. “Several work cells then make up a work area, which is defined as a space where earthwork operations are performed consecutively (Fig. 2). The earthwork equipment chooses one of the work areas located at the most upper layer of a Layered-Quadtree (refer to Section 4.1) and moves it to where the earthwork operation should be performed. … When earthwork operations are performed on the construction site, the whole space of the site should be covered and the total moving distance and the number of rotations of the equipment should be minimized to increase productivity. … Earthwork operations are deemed finished when each unit of work in all the work areas existing within the construction site is completed. If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors.p134:§4:¶3: “Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.” EN: see also §§5-6 which includes simulation for path-planning, e.g. obstacle avoidance, collision avoidance, path cost calculation, etc), and
the transition state includes one or both of a site state of the construction site (p134:§3:¶4: “Earthwork operations are deemed finished when each unit of work in all the work areas existing within the construction site is completed.”) and the operation state of the work machine (p134:§3:¶1 and 4: “Several work cells then make up a work area, which is defined as a space where earthwork operations are performed consecutively (Fig. 2). The earthwork equipment chooses one of the work areas located at the most upper layer of a Layered-Quadtree (refer to Section 4.1) and moves it to where the earthwork operation should be performed. … If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors”).

Regarding claim 3, Kim discloses the simulation system according to claim 1 (with Kim02, as shown above), wherein
the processor sets construction condition data indicating construction procedures (p136:¶2: “Each node of the Layered-Quadtree data structure has information on … type of soil, soil consolidation, swell factor of soil, shrinkage factor of soil,” EN: these are construction condition data as understood from specification (see [0035]); see also §§5-6 describing the path-planning which includes construction condition data such as path destination, obstacles, patterns for covering a zone, etc.; p136:¶2: “The excavation operation is planned to proceed successively from the upper-most layer to lower layers.”; pp138-140:§5.3.1: e.g. “if (Y1·tanθ1) value is larger than the radius of the convex polygon of Slave1, the Master moves along its M-line or C-line. Slave1 first stops at the convex polygon extension line, which is parallel to the Master's M-line or C-line, before its convex polygon touches the line. And then, after the Master has crossed over the M-line and the convex polygon extension line of Slave1, the Slave moves along its M-line or C-line. On the contrary, if (Y2·tanθ2) value is smaller than the radius of the convex polygon of Slave2, Slave2 continues along its M-line or C-line and the Master stops before the convex polygon extension line of Slave2” EN: each of these indicates “construction procedures” in terms of the ordering of construction actions as understood from the specification (see [0049]).; P144:§7.2:¶1: “As the breadth of equipment track varies according to the specification, the safe boundary was automatically created by inputting track breadth in the simulator.”);
the processor calculates construction efficiency at a time of performing construction of the construction amount, on the basis of the basic unit data, the construction condition data, and the construction amount data (p134:§3:¶4: “If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors.”); and
the processor generates the display data that can be displayed on the output device from the calculation data of the construction efficiency, and the processor outputs the display data to the output device (P134:§4:¶3: “Scanning of the earthwork site is performed, and then it is possible to make a digital model that accurately displays the surface of objects or structures existing on the terrain of the construction site. An earthwork plan is prepared using the data scanned before the start of earthwork operations, and also by using the design data. Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.”; P136:¶¶1-2: “Each layer can be displayed by quadtree, and is interconnected by a pointer starting from Layer0. In addition, each layer can be divided recursively into subdivided work cells according to the property retained by Quadtree. … Each node of the Layered-Quadtree data structure has information on cell number, cell color, cell position, cell size (X, Y, Z), parent node, sibling nodes, children nodes, type of soil, soil consolidation, swell factor of soil, shrinkage factor of soil, and work volume. The progress of earthwork can be monitored by checking the node color of each work cell in a layer. Earthwork shall be deemed completed when all the work cells belonging to the selected work area have changed their colors from black (or white) to gray (Fig. 4).” EN: Having the data to display necessitates a unit configured to generate the display data.),
wherein the processor simulates at least one of cost required for construction on the basis of the basic unit data, construction condition data, and construction amount data (p134:§3: e.g. “If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors.p134:§4:¶3: “Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.” EN: see also §§5-6 which includes simulation for path-planning, e.g. obstacle avoidance, collision avoidance, path cost calculation, etc).
Kim does not explicitly disclose man-hours, and construction term however, the claimed limitations are met via the “cost” alternative as shown above.
In the interest of compact prosecution note that Kim02 teaches man-hours, and construction term (p2:¶2: “The implementation of the proposed system will result in improved worker safety and work quality, as well as reducing project duration and skilled worker requirements”; p2:§2.2:¶1: “The operation performance can be measured by several performance criteria, which can be classified into time (duration), cost, and safety.”); and it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim in view of the teachings of Kim02 to include “man-hours, and construction term” by using the cost/requirements algorithm of Kim02 to determine costs in the methods of Kim since Kim explicitly references Kim02 as a source for an algorithm to evaluate movement costs (i.e. p134:§3:¶4 [see also p135:fig 1] – “If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors.” See also Kim at p136:fig 4 citing [31]. Note that reference [31] is the Kim02 disclosure).

Regarding claim 4, Kim discloses the simulation system according to claim 1 (with Kim02, as shown above).
Kim does not explicitly disclose wherein
the processor performs simulation a plurality of times while changing the construction condition data or the basic unit data.
However, Kim02 teaches wherein
the processor performs simulation a plurality of times while changing the construction condition data or the basic unit data (pp24-26:§§4.2.1-4.2.2: e.g.  from §4.2.1 - “The EM subsequently starts to evaluate the requirements of the task and the bids submitted by EAs and then selects one or more EAs that submitted the best offer according to the resource allocation factors. Finally, the EM awards the contract to the selected EAs.” And from §4.2.2 – “If an EM does not finish selecting the required number of EAs, steps (b) to (f) are repeated until the required number of EAs are selected or a given contracting time is out.”; see also §§4.3 and 4.4 where the cost factors used for “evaluation” are described. The repeated evaluations to determine suitable agents is the simulation, i.e. evaluating optimality in view of the differing agent configurations of the bidding agents.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim in view of the teachings of Kim02 to include “wherein the processor performs simulation a plurality of times while changing the construction condition data or the basic unit data” by using the cost/requirements algorithm of Kim02 to determine movement tasks in the methods of Kim since Kim explicitly references Kim02 as a source for an algorithm to evaluate movement costs (i.e. p134:§3:¶4 [see also p135:fig 1] – “If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors.” Note that reference [31] is the Kim02 disclosure).

Regarding claim 5, Kim discloses the simulation system according to claim 1 (with Kim02, as shown above), wherein
the construction condition data includes at least one of a soil property of the construction site (p136:¶2: “Each node of the Layered- Quadtree data structure has information on … type of soil, soil consolidation, swell factor of soil, shrinkage factor of soil”) and a travel route of the work machine (p136:¶2: “The excavation operation is planned to proceed successively from the upper-most layer to lower layers.”; pp137-143:§§5 and 6: detailing path planning and information used for path planning, e.g. “The algorithm for equipment path planning is applied to the earthwork site to create a path that avoids collision with obstacles” and fig 8 illustrating path of a machine and fig 9 illustrating collision avoidance according to paths and fig 16 showing path patterns).

Regarding claim 6, Kim discloses the simulation system according to claim 1 (with Kim02, as shown above), further comprising:
the processor acquires input data generated by an input device being operated (p137:§5:¶1: “The algorithm for equipment path planning is applied to the earthwork site to create a path that avoids collision with obstacles. This is made possible by information obtained by short-distance sensors. It should be noted that for a long distance the algorithm creates a path based on GPS data rather than long-distance sensing data”),
wherein the construction condition data includes the input data (pp137-143:§§5 and 6: position data is referenced throughout these sections, e.g. from p140:§5.3.2 – “The distance between two pieces of equipment can be expressed with the vector size of the relative position, and collision or avoidance during navigation can be confirmed by using the distance between two pieces of equipment and the radius of convex polygons”).

Regarding claim 7, Kim discloses the simulation system according to claim 1 (with Kim02, as shown above).
Kim does not explicitly disclose wherein
the processor calculates operation rate data of the work machine, and
the processor sets the construction condition data on the basis of the operation rate data such that the operation rate of the work machine becomes a threshold or more.
However, Kim02 teaches wherein
the processor calculates operation rate data of the work machine (pp26-27:§4.4: e.g. eq 3. EN: This section describes the “bidding value” which is the operation rate in view of the various factors listed in §4.3 [i.e. equipment efficiency, haul distance, moving distance, rolling resistance, production rate, failure rate]), and
the processor sets the construction condition data on the basis of the operation rate data (p24:§4.2.1:¶1: “Finally, the EM awards the contract to the selected EAs. Thus, an agent cluster is constructed.”; pp25-26:§4.2.2:¶2: “Finally, at step (f), three agent clusters are constructed for task execution. If an EM does not finish selecting the required number of EAs, steps (b) to (f) are repeated until the required number of EAs are selected or a given contracting time is out. Even if the required number of EAs has not been selected for an EM, when the contracting time is out, the EM begins task execution.”) such that the operation rate of the work machine becomes a threshold or more (p19:¶1: “If needed, every task package may contain four kinds of information: … (3) the time necessary to complete the given task, and (4) the time representing a deadline for the achievement of the given task.” And p24:§4.2.1:¶1: “The EM subsequently starts to evaluate the requirements of the task and the bids submitted by EAs and then selects one or more EAs that submitted the best offer according to the resource allocation factors.” And p25:§4.2.2:¶2: “It is assumed that the EM has pertinent information it requires to determine resource requirements and its priority in selecting resources.” EN: The “EAs” are assigned to “task packages” which may have a set time for completion. When selected and assigned, the EAs will have a productivity rate which meets the threshold time requirements.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim in view of the teachings of Kim02 to include “wherein the processor calculates operation rate data of the work machine, and the processor sets the construction condition data on the basis of the operation rate data such that the operation rate of the work machine becomes a threshold or more” by using the cost/requirements algorithm of Kim02 to determine movement tasks in the methods of Kim since Kim explicitly references Kim02 as a source for an algorithm to evaluate movement costs (i.e. p134:§3:¶4 [see also p135:fig 1] – “If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors.” Note that reference [31] is the Kim02 disclosure).

Regarding claim 8, Kim discloses a simulation method executed by a processor, the method comprising:
[a method like that of claim 1] (with Kim02 as for claim 1).

Regarding claim 10, Kim discloses the simulation system according to claim 1 (with Kim02, as shown above).
Kim does not explicitly disclose wherein
the processor acquires basic unit data indicating construction capacity of each of: a construction machine capable of dozing or excavating earth and sand; and a haulage vehicle capable of hauling earth and sand.
However, Kim02 teaches wherein
the processor acquires basic unit data indicating construction capacity of each of: a construction machine capable of dozing or excavating earth and sand; and a haulage vehicle capable of hauling earth and sand (P8:§4.5.2:¶1: “EAs represent the means of stripping, pushing, hauling, spreading, and compacting soil or solid wastes, such as front-end loaders, scrapers, motor graders, tractors, compactors, draglines, dozers, and so on. … The internal structure of EA is described in Section 4.7.” and P9:§4.7.4:¶1: “The self-knowledge layer can be divided into two parts: (1) equipment specific information such as performance characteristics, physical dimension, weight, speed, power, capacity, production rate on given tasks, failure rate, operating life, location (i.e., GPS data), work cycle, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim in view of the teachings of Kim02 to include “wherein the processor acquires basic unit data indicating construction capacity of each of: a construction machine capable of dozing or excavating earth and sand; and a haulage vehicle capable of hauling earth and sand” by using the cost/requirements algorithm of Kim02 to determine movement tasks in the methods of Kim since Kim explicitly references Kim02 as a source for an algorithm to evaluate movement costs (i.e. p134:§3:¶4 [see also p135:fig 1] – “If earthwork operations are not finished, a new work area is selected using the moving cost model [31] formulated by equipment operators and site supervisors.” Note that reference [31] is the Kim02 disclosure).

Regarding claim 11, Kim discloses the simulation system according to claim 1 (with Kim02, as shown above), wherein
the construction condition data includes a construction condition (p136:¶2: “The excavation operation is planned to proceed successively from the upper-most layer to lower layers.”; pp137-143:§§5 and 6: detailing path planning and information used for path planning, e.g. “The algorithm for equipment path planning is applied to the earthwork site to create a path that avoids collision with obstacles” and fig 8 illustrating path of a machine and fig 9 illustrating collision avoidance according to paths and fig 16 showing path patterns) of a haulage vehicle capable of hauling earth and sand cut on the cut area to the embankment area (with Kim02 as for claim 10).

Regarding claim 12, Kim discloses the simulation system according to claim 1 (with Kim02, as shown above), further comprising:
the processor calculates a cut amount and an embankment amount on the current topography, from a difference between the current topography and the design topography (p136:¶¶1-2 and fig 4: e.g. “The layer containing the formation level is named Layer0, and the layers located above Layer0 for cutting operations are given a layer number in ascending order (Layer+1, Layer+2, etc.). The layers located below Layer0 for filling operations are given a layer number in descending order (Layer-1, Layer-2, etc.). … Each node of the Layered- Quadtree data structure has information on … work volume. The progress of earthwork can be monitored by checking the node color of each work cell in a layer. Earthwork shall be deemed completed when all the work cells belonging to the selected work area have changed their colors from black (or white) to gray (Fig. 4).”).

Regarding claim 13, Kim discloses the simulation system according to claim 1 (with Kim02, as shown above), wherein
the processor outputs moving image data of simulation results to the display device (P134:§4:¶3: “Scanning of the earthwork site is performed, and then it is possible to make a digital model that accurately displays the surface of objects or structures existing on the terrain of the construction site. An earthwork plan is prepared using the data scanned before the start of earthwork operations, and also by using the design data. Earthwork progress can be checked by obtaining information on the changing shape of the terrain as the earthwork proceeds.” And at P136:¶2: “The progress of earthwork can be monitored by checking the node color of each work cell in a layer. Earthwork shall be deemed completed when all the work cells belonging to the selected work area have changed their colors from black (or white) to gray (Fig. 4).” EN: displaying a topography over time as described at P24:L33-P25:L7 in the specification.).


Response to Arguments
Interview Summary
Examiner: The examiner’s interview summary is on the PTO-413 filed 18 February 2022.

Objections
Examiner: The objections are withdrawn in view of the amendment to the claims.

Claim Interpretation - §112(f)
Examiner: No claims are now interpreted under 35 USC §112(f) in view of the amendment to the claims.

Claim Rejections - §112(b)
Examiner: Previous rejections under 35 USC §112(b) are withdrawn in view of the amendment to the claims; however, a new rejection has been made in view of the amendment to claim 12.

Claim Rejections - §101
Applicant (P12:¶1):
In particular, the feature of "causing a display device to display the construction amount data" is beneficial for a construction company to make a construction plan, by outputting calculated results to the display device rather than just calculating data in a computer. In other words, the system takes the data calculations and creates a visual display on a display device which is an improved use of the data.
Examiner’s response:
The examiner respectfully disagrees. In particular, as noted in the rejection, this is mere instruction to implement the exception on a computer. The examiner respectfully submits that the result of any process (whether or not computer implemented) must be obtained to be used, and that this is analogous to the example provided at MPEP 2106.05(f) – “Requiring the use of software to tailor information and provide it to the user on a generic computer”. Accordingly, the argument is unpersuasive.

Claim Rejections - §102 and §103
Applicant (P13:¶1):
Claims 3, 5 and 6 are amended to depend from Claim 1 and Claim 9 is canceled making this rejection now moot.
Examiner’s response:
The rejections are revise in view of the change of dependence, see discussion below regarding arguments for claim 1.

Applicant (P14:¶¶1-2):
While Kim discloses modeling of work progress of cut and fill operations via octree on p.136, Kim does not disclose calculations for embankment operations. Kim 02 also fails to disclose calculations for embankment operations.
Without more, the combination of Kim and Kim02 fails to disclose or suggest at least the calculations now claimed. The combination of references cannot therefore establish a prima facie conclusion of obviousness. It is respectfully requested that the rejection be reconsidered and withdrawn.
Examiner’s response:
The examiner respectfully disagrees. In particular, as understood in the art, the terms “cut and fill” and “excavation and embankment” are used interchangeably, see “Excavation and embankment (cut and fill)”, obtained from http://www.learncivilengineering.com/wp-content/uploads/2014/06/Excavation-and-embankment-e.g.-cut-and-fill.pdf on 3 May 2022 and “Plans Preparation Manual, Volume 1”, subsection 3.5.5 (page 9 of chapter 3), obtained from https://www.fdot.gov/docs/default-source/roadway/ppmmanual/2016/volume1/Chap03.pdf on 3 May 2022. The specification does not provide for a distinction between “fill” and “embankment”. Accordingly, the scope of the claim as regards “cut” and “embankment” include “cut” and “fill” as discussed in the prior art, including the Kim and Kim02 disclosures. For these reasons the argument is unpersuasive.

Remaining arguments:
Examiner: The remaining arguments ultimately rely on those discussed above.

Conclusion
Claims 1-8 and 10-13 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
AUTHORS UNKNOWN, “Excavation and embankment (cut and fill)”, obtained from http://www.learncivilengineering.com/wp-content/uploads/2014/06/Excavation-and-embankment-e.g.-cut-and-fill.pdf on 3 May 2022, 6 pages
Demonstrating that “excavation and embankment” is used in reference to “cut and fill” operations
AUTHORS UNKNOWN, “Plans Preparation Manual, Volume 1”, subsection 3.5.5 (page 9 of chapter 3), obtained from https://www.fdot.gov/docs/default-source/roadway/ppmmanual/2016/volume1/Chap03.pdf on 3 May 2022, 2016, 1 page.
Demonstrating that “excavation and embankment” is used in reference to “cut and fill” operations

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147